213 F.3d 840 (5th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.STEVEN DEWAYNE BOND, Defendant-Appellant.
No. 98-50074
UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
May 31, 2000

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KING, Chief Judge, DUHE, and DeMOSS, Circuit Judges.
DUHE, Circuit Judge:


1
The Supreme Court has reversed the judgment of this Court1 which affirmed the district court's denial of Defendant's Motion to Suppress. Steven Dewayne Bond v. United States.  Accordingly, we vacate the judgment of the district court denying Defendant's Motion to Suppress and remand this case to the district court for further proceedings in accordance with the decision of the Supreme Court.


2
SO ORDERED.



NOTES:


1
  United States v. Steven Dewayne Bond, 167 F.3d 225 (5th Cir. 1999).